


110 HR 4463 IH: Veterans Health Care Quality

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4463
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Costello (for
			 himself, Mr. Mitchell,
			 Mr. Shimkus, and
			 Mr. Whitfield) introduced the
			 following bill; which was referred to the Committee on Veterans’ Affairs, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to improve the
		  quality of care provided to veterans in Department of Veterans Affairs medical
		  facilities, to encourage highly qualified doctors to serve in hard-to-fill
		  positions in such medical facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Care Quality
			 Improvement Act.
		2.Standards for
			 appointment and practice of physicians in Department of Veterans Affairs
			 medical facilities
			(a)Standards
				(1)In
			 generalSubchapter I of chapter 74 of title 38, United States
			 Code, is amended by inserting after section 7402 the following new
			 section:
					
						7402A.Appointment
				and practice of physicians: standards
							(a)In
				generalThe Secretary shall, acting through the Under Secretary
				for Health, prescribe standards to be met by individuals in order to qualify
				for appointment in the Administration in the position of physician and to
				practice as a physician in medical facilities of the Administration. The
				standards shall incorporate the requirements of this section.
							(b)Disclosure of
				certain information before appointmentEach individual seeking
				appointment in the Administration in the position of physician shall do the
				following:
								(1)Provide the
				Secretary a full and complete explanation of the following:
									(A)Each lawsuit,
				civil action, or other claim (whether open or closed) brought against the
				individual for medical malpractice or negligence (other than a lawsuit, action,
				or claim closed without any judgment against or payment by or on behalf of the
				individual).
									(B)Each payment made
				by or on behalf of the individual to settle any lawsuit, action, or claim
				covered by subparagraph (A).
									(C)Each investigation
				or disciplinary action taken against the individual relating to the
				individual's performance as a physician.
									(2)Submit a written
				request and authorization to the State licensing board of each State in which
				the individual holds or has held a license to practice medicine to disclose to
				the Secretary any information in the records of such State on the
				following:
									(A)Each lawsuit, civil
				action, or other claim brought against the individual for medical malpractice
				or negligence covered by paragraph (1)(A) that occurred in such State.
									(B)Each payment made
				by or on behalf of the individual to settle any lawsuit, action, or claim
				covered by subparagraph (A).
									(C)Each medical
				malpractice judgment against the individual by the courts or administrative
				agencies or bodies of such State.
									(D)Each disciplinary
				action taken or under consideration against the individual by an administrative
				agency or body of such State.
									(E)Any change in the
				status of the license to practice medicine issued the individual by such State,
				including any voluntary or nondisciplinary surrendering of such license by the
				individual.
									(F)Any open
				investigation of the individual by an administrative agency or body of such
				State, or any outstanding allegation against the individual before such an
				administrative agency or body.
									(c)Disclosure of
				certain information following appointment(1)Each individual
				appointed in the Administration in the position of physician after the date of
				the enactment of the Veterans Health Care Quality Improvement Act shall, as a
				condition of service under the appointment, disclose to the Secretary, not
				later than 30 days after the occurrence of such event, the following:
									(A)A judgment against the individual for
				medical malpractice or negligence.
									(B)A payment made by or on behalf of the
				individual to settle any lawsuit, action, or claim disclosed under paragraph
				(1) or (2) of subsection (b).
									(C)Any disposition of or material change
				in a matter disclosed under paragraph (1) or (2) of subsection (b).
									(2)Each individual appointed in the
				Administration in the position of physician as of the date of the enactment of
				the Veterans Health Care Quality Improvement Act shall do the following:
									(A)Not later than the end of the 60-day
				period beginning on the date of the enactment of that Act and as a condition of
				service under the appointment after the end of that period, submit the request
				and authorization described in subsection (b)(2).
									(B)Agree, as a condition of service under
				the appointment, to disclose to the Secretary, not later than 30 days after the
				occurrence of such event, the following:
										(i)A judgment against the individual
				for medical malpractice or negligence.
										(ii)A payment made by or on behalf of
				the individual to settle any lawsuit, action, or claim disclosed pursuant to
				subparagraph (A) or under this subparagraph.
										(iii)Any disposition of or material
				change in a matter disclosed pursuant to subparagraph (A) or under this
				subparagraph.
										(3)Each individual appointed in the
				Administration in the position of physician shall, as part of the biennial
				review of the performance of the physician under the appointment, submit the
				request and authorization described in subsection (b)(2). The requirement of
				this paragraph is in addition to the requirements of paragraph (1) or (2), as
				applicable.
								(d)Investigation of
				disclosed matters(1)The Regional Director of
				the Veterans Integrated Services Network (VISN) in which an individual is
				seeking appointment in the Administration in the position of physician shall
				perform a comprehensive investigation (in such manner as the standards required
				by this section shall specify) of each matter disclosed under subsection (b)
				with respect to the individual.
								(2)The Regional Director of the Veterans
				Integrated Services Network in which an individual is appointed in the
				Administration in the position of physician shall perform a comprehensive
				investigation (in a manner so specified) of each matter disclosed under
				subsection (c) with respect to the individual.
								(3)The results of each investigation
				performed under this subsection shall be fully documented.
								(e)Approval of
				appointments by Regional Directors of VISNs(1)An individual may not be
				appointed in the Administration in the position of physician without the
				approval of the Regional Director of the Veterans Integrated Services Network
				in which the individual will first serve under the appointment.
								(2)In approving the appointment under
				this subsection of an individual for whom any matters have been disclosed under
				subsection (b), a Regional Director shall—
									(A)certify in writing the completion of
				the performance of the investigation under subsection (d)(1) of each such
				matter, including the results of such investigation; and
									(B)provide a written justification why
				any matters raised in the course of such investigation do not disqualify the
				individual from appointment.
									(f)Board
				certification(1)Except as provided in
				paragraph (2), an individual may not be appointed in the Administration in the
				position of physician unless the individual is board certified in the
				specialties in which the individual will practice under the appointment.
								(2)A Regional Director may waive the
				limitation in paragraph (1) with respect to any individual who has completed a
				residency program within the two-year period ending on the date of such waiver
				if the individual provides satisfactory evidence (as determined in accordance
				with the standards required by this section) of an intent to become board
				certified. The period of any waiver under this paragraph may not exceed one
				year.
								(g)State license
				required for practice in in-State VA medical facilitiesEach
				physician practicing at a medical facility of the Department in a State,
				whether under an appointment in the Administration or through the extension of
				privileges of practice, shall, as a condition of such practice, hold a license
				to practice medicine in the State within one year of appointment.
							(h)Enrollment of
				physicians with practice privileges in Proactive Disclosure
				ServiceEach medical facility of the Department at which
				physicians are extended the privileges of practice shall enroll each physician
				extended such privileges in the Proactive Disclosure Service of the National
				Practitioners Data
				Base.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 of
			 such title is amended by inserting after the item relating to section 7402 the
			 following new item:
					
						
							7402A. Appointment and practice of physicians:
				standards.
						
						.
				(b)Effective date
			 and applicability
				(1)Effective
			 dateExcept as provided in paragraph (2), the amendments made by
			 subsection (a) shall take effect on the date of the enactment of this
			 Act.
				(2)Applicability of
			 certain requirements to physicians practicing on effective
			 dateIn the case of an individual appointed to the Veterans
			 Health Administration in the position of physician as of the date of the
			 enactment of this Act—
					(A)the requirements
			 of subsections (f) and (g) of section 7402A, United States Code, as added by
			 subsection (a) of this section, shall take effect on the date that is one year
			 after the date of the enactment of this Act; and
					(B)the requirements
			 of subsection (h) of such section 7402A, as so added, shall take effect on the
			 date that is 60 days after the date of the enactment of this Act.
					3.Enhancement of
			 quality assurance by the Veterans Health Administration
			(a)Enhancement of
			 quality assurance through quality assurance officers
				(1)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by inserting after section 7311 the following new
			 section:
					
						7311A.Quality
				assurance officers
							(a)National quality
				assurance officer(1)The Under Secretary of
				Health shall designate an official of the Administration to act as the
				principal quality assurance officer for the quality-assurance program required
				by section 7311 of this title. The official so designated may be known as the
				National Quality Assurance Officer of the Veterans Health
				Administration (in this section referred to as the National
				Quality Assurance Officer).
								(2)The National Quality Assurance
				Officer shall report directly to the Under Secretary for Health in the
				discharge of responsibilities and duties of the Officer under this
				section.
								(3)The National Quality Assurance
				Officer shall be the official within the Administration who is principally
				responsible for the quality-assurance program referred to in paragraph (1). In
				carrying out that responsibility, the Officer shall be responsible for—
									(A)establishing and enforcing the
				requirements of that program; and
									(B)carrying out such other
				responsibilities and duties relating to quality assurance in the Administration
				as the Under Secretary for Health shall specify.
									(4)The requirements under paragraph (3)
				shall include requirements regarding the following:
									(A)A confidential system for the
				submittal of reports by Administration personnel regarding quality assurance at
				Administration facilities.
									(B)Mechanisms for the peer review of the
				actions of individuals appointed in the Administration in the position of
				physician.
									(C)Mechanisms for the accountability of
				the facility director and chief medical officer of each Administration medical
				facility for the actions of physicians in such facility.
									(b)Quality
				assurance officers for VISNs(1)The Regional Director of
				each Veterans Integrated Services Network (VISN) shall appoint an official of
				the Network to act as the quality assurance officer of the Network.
								(2)Each official appointed as a quality
				assurance officer under this subsection shall be a board-certified
				physician.
								(3)The quality assurance officer for a
				Veterans Integrated Services Network shall report to the Regional Director of
				the Veterans Integrated Services Network, and to the National Quality Assurance
				Officer, regarding the discharge of the responsibilities and duties of the
				officer under this section.
								(4)The quality assurance officer for a
				Veterans Integrated Services Network shall—
									(A)direct the quality assurance office in
				the Network; and
									(B)coordinate, monitor, and oversee the
				quality assurance programs and activities of the Administration medical
				facilities in the Network in order to ensure the thorough and uniform discharge
				of quality assurance requirements under such programs and activities throughout
				such facilities.
									(c)Quality
				assurance officers for medical facilities(1)The director of each
				Administration medical facility shall appoint a quality assurance officer for
				that facility.
								(2)Each official appointed as a quality
				assurance officer under this subsection shall be a board-certified
				physician.
								(3)The official appointed as a quality
				assurance officer for a facility under this subsection shall be a practicing
				physician at the facility. If the official appointed as quality assurance
				officer for a facility has other clinical or administrative duties, the
				director of the facility shall ensure that those duties are sufficiently
				limited in scope so as to ensure that those duties do not prevent the officer
				from effectively discharging the responsibilities and duties of quality
				assurance officer at the facility.
								(4)The quality assurance officer for a
				facility shall report directly to the director of the facility, and to the
				quality assurance officer of the Veterans Integrated Services Network in which
				the facility is located, regarding the discharge of the responsibilities and
				duties of the quality assurance officer under this section.
								(5)The quality assurance officer for a
				facility shall be responsible for designing, disseminating, and implementing
				quality assurance programs and activities for the facility that meet the
				requirements established by the National Quality Assurance Officer under
				subsection
				(a).
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7311 the
			 following new item:
					
						
							7311A. Quality assurance
				officers.
						
						.
				(b)Board-certified
			 physician requirement for individuals appointed as Under Secretary for
			 HealthSection 305(a)(2) of title 38, United States Code, is
			 amended by inserting shall be a board-certified physician and
			 before shall be.
			(c)Reports on
			 quality concerns under quality-assurance programSection 7311(b)
			 of such title is amended by adding at the end the following new
			 paragraph:
				
					(4)As part of the quality-assurance
				program, the Under Secretary for Health shall establish mechanisms through
				which employees of Administration facilities may submit reports, on a
				confidential basis, on matters relating to quality of care in Administration
				facilities to the quality assurance officers of such facilities under section
				7311A(c) of this title and to the quality assurance officers of the Veterans
				Integrated Services Networks (VISNs) in which such facilities are located under
				section 7311A(b) of this title. The mechanisms shall provide for the prompt and
				thorough review of any reports so submitted by the receiving
				officials.
					.
			(d)Review of
			 current health care quality safeguards
				(1)In
			 generalThe Secretary of Veterans Affairs shall conduct a
			 comprehensive review of all current policies and protocols of the Department of
			 Veterans Affairs for maintaining health care quality and patient safety at
			 Department of Veterans Affairs medical facilities. The review shall include a
			 review and assessment of the National Surgical Quality Improvement Program
			 (NSQIP), including an assessment of—
					(A)the efficacy of the
			 quality indicators under the program;
					(B)the efficacy of the
			 data collection methods under the program;
					(C)the efficacy of
			 the frequency with which regular data analyses are performed under the program;
			 and
					(D)the extent to
			 which the resources allocated to the program are adequate to fulfill the stated
			 function of the program.
					(2)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the review conducted under paragraph (1),
			 including the findings of the Secretary as a result of the review and such
			 recommendations as the Secretary considers appropriate in light of the
			 review.
				4.Incentives to
			 encourage high-quality physicians to serve in the Veterans Health
			 Administration
			(a)Incentives
			 required
				(1)In
			 generalSubchapter III of chapter 74 of title 38, United States
			 Code, is amended by inserting after section 7431 the following new
			 section:
					
						7431A.Physicians:
				additional incentives for service in hard-to-fill positions 
							(a)Loan repayment
				for physicians who serve in hard-to-fill positions(1)In order to recruit and
				retain physicians in the Administration in hard-to-fill positions (as
				designated by the Secretary for purposes of this subsection), the Secretary
				shall repay, for each individual who agrees to serve as a physician for a
				period of not less than three years in an Administration facility in such a
				position, any loan of such individual as follows:
									(A)Any loan of the individual described
				in paragraphs (1) through (4) of section 16302(a) of title 10.
									(B)Any other loan of the individual
				designated by the Secretary for purposes of this subsection the proceeds of
				which were used by the individual to finance education leading to the medical
				degree of the individual.
									(2)Each individual seeking repayment of
				loans under paragraph (1) shall enter into an agreement with the Secretary
				regarding the repayment of loans. Under the agreement, the individual shall
				agree—
									(A)to perform satisfactory service in a
				physician position specified in the agreement in an Administration facility
				specified in the agreement for such period of years as the agreement shall
				specify; and
									(B)to possess and retain for the period
				of the agreement such professional qualifications as are necessary for the
				service specified under subparagraph (A).
									(3)Repayment of loans under this
				subsection shall be made on the basis of complete years of service under the
				agreement under this subsection. The amount to be repayed under an agreement
				under this subsection for a complete year of service specified in the agreement
				shall be such amount, not to exceed $30,000, for each complete year of service
				as the agreement shall specify.
								(b)Tuition
				reimbursement for physician students who agree To serve in hard-to-fill
				positions(1)In order to recruit and
				retain physicians in the Administration in hard-to-fill positions (as
				designated by the Secretary for purposes of this subsection), the Secretary
				shall reimburse individuals who are enrolled in a course of education leading
				toward board certification as a physician for the tuition charged for pursuit
				of such course of education if such individuals agree to serve as a physician
				in an Administration facility in such a position.
								(2)Each individual seeking tuition
				reimbursement under paragraph (1) shall enter into an agreement with the
				Secretary regarding such tuition reimbursement. Under the agreement, the
				individuals shall agree—
									(A)to satisfactorily complete the course
				of education of the individual described in paragraph (1); and
									(B)upon completion of the course of
				education, to become board-certified as a physician; and
									(C)upon completion of the matters
				referred to in subparagraphs (A) and (B)—
										(i)to perform satisfactory service in
				a physician position specified in the agreement in an Administration facility
				specified in the agreement for such period of years as the agreement shall
				specify; and
										(ii)to possess and retain for the
				period of the agreement such professional qualifications as are necessary for
				the service specified under clause (i).
										(3)The amount of reimbursement payable
				to an individual under paragraph (1) for a year may not exceed $30,000.
								(4)Any individual receiving tuition
				reimbursement under paragraph (1) who does not satisfy the requirements of the
				agreement under paragraph (2) shall be subject to such repayment requirements
				as the Secretary shall specify in the agreement.
								(5)An individual receiving tuition
				reimbursement under paragraph (1) for pursuit of a course of education shall
				also be paid a stipend in the amount of $5,000 for each academic year of
				pursuit of such course of education after entry into an agreement under
				paragraph (2).
								(c)Participation in
				FEHBP of physicians who serve part-time in hard-to-fill positions(1)In order to recruit and
				retain physicians in the Administration in hard-to-fill positions (as
				designated by the Secretary for purposes of this subsection), an individual not
				otherwise eligible for health insurance under chapter 89 of title 5 who agrees
				to serve as a physician in an Administration facility in such a position for
				not less than five days per month (of which two days must occur in each 14-day
				period) shall be eligible for enrollment in the health benefit plans under
				chapter 89 of title 5 on a self only or self and family basis (as
				applicable).
								(2)The Secretary shall administer this
				subsection in consultation with the Director of the Office of Personnel
				Management.
								(d)Additional
				programsIt is the sense of Congress that the Secretary should
				undertake active and on-going efforts to establish additional incentive
				programs to encourage individuals to serve in the position of physician in the
				Administration, or otherwise practice in the Administration, in hard-to-fill
				positions, including, in particular, incentive programs to encourage more
				experienced physicians to serve or practice in such positions.
							(e)ConstructionThe
				incentives required under this section are in addition to any other special
				pays or benefits to which the individuals covered by this section are eligible
				or entitled under
				law.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 of
			 such title is amended by inserting after the item relating to section 731 the
			 following new item:
					
						
							7431A. Physicians: additional incentives for service in
				hard-to-fill
				positions.
						
						.
				(b)Affiliation of
			 Department of Veterans Affairs medical facilities with medical
			 schoolsThe Secretary of Veterans Affairs shall, to the extent
			 practicable, require each medical facility of the Department of Veterans
			 Affairs to seek to establish an affiliation with a medical school within
			 reasonable proximity of such medical facility.
			5.Reports to
			 Congress
			(a)ReportNot later than December 15, 2009, and each
			 year thereafter through 2012, the Secretary of Veterans Affairs shall submit to
			 the congressional veterans affairs committees a report on the implementation of
			 this Act and the amendments made by this Act during the preceding fiscal year.
			 Each report shall include, for the fiscal year covered by such report, the
			 following:
				(1)A
			 comprehensive description of the implementation of this Act and the amendments
			 made by this Act.
				(2)Such
			 recommendations as the Secretary considers appropriate for legislative or
			 administrative action to improve the authorities and requirements in this Act
			 and the amendments made by this Act or to otherwise improve the quality of
			 health care and the quality of the physicians in the Veterans Health
			 Administration.
				(b)Congressional
			 veterans affairs committees definedIn this section, the term
			 congressional veterans affairs committees means—
				(1)the Committees on
			 Veterans' Affairs and Appropriations of the Senate; and
				(2)the Committees on
			 Veterans' Affairs and Appropriations of the House of Representatives.
				
